DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 and 10 are objected to because of the following informalities:  
Claim 2 recites “ECG, EEG, HRV” in line 4, but should read “electrocardiography (ECG), electroencephalogram (EEG), heart rate variability (HRV)”
Claim 10 recites “a wearable device worn by the user” in line 4, but should read “a wearable device configured to be worn by the user”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“data processing module” in Claim 1
“cable or wireless transmission module” in Claims 1, 4, 6, and 8
“physiological information detection module” in Claims 1, 3, and 10
“analysis unit” in Claims 1, 4, 6, and 8
“display module” in Claims 1, 4, 6, and 8
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “includes one” in line 6. Further in line 8, Claim 2 recites “and”. These two terms conflict one another. Examiner cannot definitively ascertain whether this is an alternative limitation or both limitations are required.  The Examiner will interpret the claim as in the alternative.
Claim 3 recites “one selected from” in line 3. Further in line 8, Claim 3 recites “and”. These two terms conflict one another. Examiner cannot definitively ascertain whether this is an alternative limitation or both limitations are required.  The Examiner will interpret the claim as in the alternative.
Claim 3 recites “an ImageSensor” in line 6. Due to the capitalization of certain letters and the lack of space between the two words, it is unclear as to whether the Applicant is referring to a specific device that has been trademarked or image sensors in general.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tran et al (U.S. Publication No. 2018/0001184).
Regarding Claim 1, Tran discloses a health management system combined with a smart bed set, comprising: a smart bed (bed 504) set with a data processing module (microcontroller 155) and a cable or wireless transmission module (wireless communication module or transceiver 160/antenna 170; data transceiver 304), 
a physiological information detection module (sensors 112-114; sensor 302) coupled to the data processing module via a signal ([0045]), 
a database with a physiological data statistic (database 217; [0393]), 
an analysis unit (analyzer 314) capable of reading data from the database and coupled to the cable or wireless transmission module via a signal, and 
a display module (screen 306) coupled to the analysis unit via a signal, 
wherein the physiological information detection module is provided for daily detecting a physiological signal of a user lying on the smart bed set during the user's sleeping time (sleep monitoring equipment…sleep duration; [0398]), 
transmitting the physiological signal to the data processing module and converting the physiological signal into physiological data ([0045]), and then the physiological data are transmitted to the analysis unit through the cable or wireless transmission module ([0395]), and 
an analysis result is generated after the analysis unit analyzes the physiological data and the physiological data statistic of the database, and the analysis result is transmitted to the database for storage, and displayed by the display module ([0393]).  

Regarding Claim 2, Tran discloses wherein the physiological data include one selecting from the group consisting of the user's brain wave, body temperature, heart rate, pulse, blood pressure, ECG, EEG, HRV, or number of body flips ([0395-0396]; [0558]); and the physiological data statistic of the database includes one selecting from the group consisting of human brain wave, body temperature, heart rate, pulse, blood pressure ([0304]), respiration, ECG, EEG, HRV, and number of body flips ([0393, 0396]).  

Regarding Claim 3, Tran discloses wherein the physiological information detection module is one selected from the group consisting of a brain wave sensor, a sound wave sensor, a heart rate sensor ([0395]), an infrared ray (IR) sensor, an ultra-wideband (UWB) sensor, a gyroscope, a photoplethysmography (PPG) sensor, an ImageSensor, a Doppler radar sensor, a conductive fabric sensor, a piezoresistive fabric sensor, a piezoelectric fabric sensor, a piezoelectric film sensor, and a fiber optic sensors.  

Regarding Claim 4, Tran discloses wherein the database and the analysis unit are built in an application (APP) of an external networking device, and the display module is a display screen of the external networking device, and the application (APP) is provided for reading, storing and analyzing the physiological data transmitted from the cable or wireless transmission module to the external networking device, and then an analysis result is displayed from the display screen ([0301-0305], [0398], [0491]).  
Regarding Claim 5, Tran discloses wherein the external networking device is a smart phone (remote device / mobile phone 16; smart phone 214), a computer (remote device / computer 19), or a gateway (base station 20 acts as a gateway; [0560]) capable of updating the data of the database of the application (APP) downloaded from a cloud platform and uploading the physiological data and the analysis result to the cloud platform ([0382], [0516]).  

Regarding Claim 6, Tran discloses wherein the database and the analysis unit are built on a cloud platform (cloud computing network 212; [0144]; data storage facility…cloud-computing services; [0382]), and the display module is a display screen of an external networking device, and the external networking device has an 15application (APP) compatible to the database and the analysis unit system ([0382], [0516]), and the physiological data are uploaded by the cable or wireless transmission module to the analysis unit of the cloud platform and then analyzed, and the analysis result is transmitted to the database for storage and then to the external networking device, and the application (APP) is capable of reading the analysis result and displaying the analysis result by the display screen ([0301-0305], [0398], [0491]).  

Regarding Claim 7, Tran discloses wherein the database is capable of updating data from the cloud platform (cloud computing network 212; [0144]; data storage facility…cloud-computing services; [0382]), and the external networking device is a smart phone (remote device / mobile phone 16; smart phone 214), a computer (remote device / computer 19), or a gateway (base station 20 acts as a gateway; [0560]). 

Regarding Claim 8, Tran discloses wherein the database is built on a cloud platform (cloud computing network 212; [0144]; data storage facility…cloud-computing services; [0382]), and the analysis unit is built in an application (APP) of an external networking device , and the display module is a display screen of an external networking device, and the application (APP) is capable of downloading and/or reading the data of the database from the cloud platform ([0382], [0516]); the physiological data is transmitted by the cable or wireless transmission module to the external networking device and analyzed by the application (APP) and then the analysis result is displayed from the display screen and the analysis result is uploaded to the database of the cloud platform ([0301-0305], [0398], [0491]).  

Regarding Claim 9, Tran discloses wherein the database is capable of updating the built-in data from the cloud platform (cloud computing network 212; [0144]; data storage facility…cloud-computing services; [0382]), and the external networking device is a smart phone (remote device / mobile phone 16; smart phone 214), a computer (remote device / computer 19), or a gateway (base station 20 acts as a gateway; [0560]). 

Regarding Claim 10, Tran discloses wherein the physiological information detection module is installed on the smart bed set, or outside the smart bed set (Figure 15B; [0394]), or a wearable device worn by the user (wearable device; [0032]), and the wearable device is a smart bracelet (Smart Sport Band; [0086-0089]) or a piece of clothing (Smart Clothing; [0090-0117]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791